DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
“event marking device configured to” in claim 1 and 3 (supported at least at ¶ 0023 of the specification); and
 “soil sensing device is configured to” in claim 8 (supported at least at ¶ 0032 of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
References
US10247837		Châtenay		April 2, 2019
US4324310		Wener et al.		April 13, 1982
GB2437381		Semb et al.		October 24, 2007
US20180240346	MAEKI et al.		August 23, 2018
US3876971		Wuenschel		April 8, 1975
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. § 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. § 101.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10247837.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because at least all the features of claim 1 are included among the features of claim 1 of US10247837.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  
Claims 1-7, 9-13, and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over US4324310 in combination with GB2437381. 
With regards to claims 1, 2,  and 12 the US4324310 reference discloses (Fig. 1) the utilization of a seismic survey system comprising: a portable device configured to create a seismic wave (shotgun shell); at least one sensor (accelerometer) configured to detect a creation condition of said seismic wave and to generate a signal associated with creation of said seismic wave upon detecting of the creation condition; and an event marking device configured to receive said signal, said event marking device being configured to determine a time associate with the creation of said seismic wave (recording means).  The difference between the US4324310 reference and claim 1 is that the claim recites the utilization of a geographic location.  The GB2437381 reference teaches that it was well known in the art to utilize a geographic location (see Abstract).  It would have been obvious to modify the US4324310 reference to utilize a geographic location as motivated by the GB2437381 reference to enable the US4324310 system to locate the sources to enhance seismic surveys (see Abstract).
With regards to claims 3-5, 9, 13, 16, and 17 the US4324310 reference discloses (Fig. 1) an accelerometer connected to a recorder.
With regards to claims 6, 10, 11, and 19, the GB2437381 reference discloses the utilization of GPS (see Abstract). 
With regards to claim 7, the US4324310 reference discloses the utilization of a plurality of seismometers (column 2, lines 54-55). 
With regards to claim 18, the US4324310 reference discloses providing geological formation information (see Abstract). 
.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over US4324310 in combination with GB2437381 as applied to claims 1-7, 9-13, and 16-19 above, and further in combination with US20180240346.  
Claim 8 additionally recites the utilization of a soil sensing device.  The US20180240346 reference teaches that it was well known in the art to utilize a soil sensing device (see ¶ 0032).  It would have been obvious to modify the previous combination of references to utilize soil moisture and soil temperature measurement as motivated by the US20180240346 reference to enable the system to enhance the seismic measurements (see ¶ 0032).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Claims 14, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US4324310 in combination with GB2437381 as applied to claims 1-7, 9-13, and 16-19 above, and further in combination with US3876971.  
The claims additionally recite the utilization of soil condition for locating the source.  The US3876971 reference teaches that it was well known in the art to utilize soil condition for locating the source at a depth (see Abstract).  It would have been obvious to modify the previous combination of references to utilize soil condition locating the source at a depth as motivated by the US3876971 reference to enable the system to reduce the effects of inhomogeneous and weathered layers (see ¶ column 4, lines 40-45).

Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.

/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645